                                                                                    Ml, no
                                                                            y.S.DISTriCTCOUiV!
                  IN THE IJNITED STATES DISTRICT COURT FOR                     SAVA.NUAH OiV.
                        THE SOUTHERN DISTRICT OF GEORGIA
                                  WAYCROSS DIVISION                        2i)13^FR-5 fiH 10:1^3
RICKY SMITH,                                                              UlLilK

       Petitioner,
                                                                 C R 510 -0
V.                                                       CASE NO.


UNITED STATES OF AMERICA,                                            CV514»r008
       Respondent.


                                         ORDER


       Before the Court is Petitioner's Motion to Stay. (Doc. 100.)

In    his   motion.     Petitioner       requests       that    this   Court       stay   this

action due to a prison lockdown that has impacted his access to

the    prison    law     library.        (Id.)    After        careful     consideration,

Petitioner's      request       is    DENIED.     The     Eleventh       Circuit     granted

Petitioner's Application for Leave to File a Second or Successive

Motion to Vacate, Set Aside or Correct Sentence with respect to

Petitioner's claims 1 and 2. (Doc. 97.) Although Petitioner has

not   yet   filed      his    petition    pursuant       to    the   Eleventh      Circuit's

directive,      this    Court    will    not     stay    this    action.     Petitioner's

Motion to Appoint Counsel and Motion for Evidentiary Hearing (Doc.

98) remain pending before the Magistrate Judge.

       SO ORDERED      this     J "    day of February 2019.




                                         WILLIAM T. MOORE, JP*r
                                          UNITED STATES DISTRICT COURT
                                         SOUTHERN       DISTRICT OF GEORGIA
